Per Curiam.
The learned official referee has reported that the respondent, an attorney and counselor at law, admitted to the practice of the law in June, 1916, (1) converted the sum of $5,000 belonging to a friend and client, and (2) obtained the sum of $150 from another client by false representations.
As to the first charge: In light of the relations between attorney and client and their loose methods of transacting affairs, there may seem to be some little doubt as to the conversion of the entire $5,000, but even on the respondent’s own showing it clearly appears that he used and has never accounted for $1,000 of that sum. As to the second charge: The testimony fully warrants the conclusion reached by the learned official referee. A belated return of this stun, to the client does not exculpate the respondent.
The misconduct of the respondent requires that he be disbarred from the practice of the law.
The motion should be granted.
Present — Kapper, Hagarty, Seeger, Carswell and Scudder, JJ.
Motion to confirm report of official referee granted, respondent disbarred and his name ordered stricken from the roll of attorneys.